Citation Nr: 9927710	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and from October 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which established service 
connection for PTSD and assigned a 10 percent evaluation, 
effective November 13, 1997.

Because the veteran disagreed with the initial evaluation 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by depression, anxiety, 
sleep disturbance, flashbacks, nightmares, intrusive 
thoughts, irritability, hyper-alertness and poor impulse 
control; this disability picture reflects occupational and 
social impairment with occasional decrease in work 
efficiency.


CONCLUSION OF LAW

The criteria for an initial grant of 30 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that he served two tours 
in Vietnam and that his military occupational specialty 
during his first tour was that of light weapons infantryman.  
These records also show that his decorations include the 
Purple Heart and Combat Infantryman Badge.

In November 1997, the veteran filed an informal claim of 
service connection for PTSD.  At this time the veteran said 
that he was employed as a Rating Specialist at a VA RO and 
that this job required him to review other veterans' claims 
for PTSD.  He said that such reviews brought to the forefront 
his own traumatic events in Vietnam and caused symptomatology 
such as flashbacks of an explosion, months of 
hospitalization, nightmares, poor sleep, night sweats and 
lack of concentration.  He also said that he was in receipt 
of a combined evaluation of 70 percent for his service-
connected combat wounds.  He said further that he had not 
received any medical treatment for PTSD.

At a VA examination in December 1997, the veteran said that 
he experienced flashbacks and startled response.  He stated 
that he had nightmares and slept three to four hours.  He 
also stated that he roamed the house.  He reported that he 
was irritable and had poor impulse control.  The veteran's 
wife said that the veteran was more snappy and hateful.  The 
veteran stated that, socially, he did not play golf or 
accompany his wife on shopping trips as much as he used to.  
He said that he did not like crowded places, but still went 
to restaurants once or twice a week.  He stated that he did 
not have any company except for his daughter and 
granddaughter.  On examination, the veteran was well groomed, 
cooperative and had good eye contact.  He appeared tense and 
tearful when relating his Vietnam experiences, and was 
guarded about it.  He did not open up much.  He admitted to 
intrusive dreams and nightmares, hyper-alertness and feelings 
of anxiety and depression.  He said that he had a lot of 
flashbacks whenever reading Compensation and Pension 
Examinations for PTSD at his job.  He denied auditory and 
visual hallucinations and weird delusions.  He also denied 
suicidal and homicidal ideation.  His affect was appropriate 
and his mood was labile.  He was oriented to time, person and 
place.  His memory was intact and his insight was fair.  He 
had good judgment.  He was diagnosed as having PTSD, chronic, 
and was given a global assessment of functioning (GAF) score 
of 62.

In April 1998 the RO granted service connection for PTSD and 
assigned an evaluation of 10 percent, effective on November 
13, 1997.

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See, generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In applying the rating schedule, it is not expected that all 
cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and above all, coordination of rating 
with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21.

PTSD is evaluated, pursuant to a general rating formula for 
mental disorders, under Diagnostic Code 9411.  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation is warranted under Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

With these considerations in mind, based on the current 
medical evidence of record and giving the veteran the 
benefit-of-the-doubt, the veteran's psychiatric disability 
more nearly approximates the criteria for a 30 percent 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.21.  The current medical evidence consists of a VA 
examination report in December 1997 which contains the 
veteran's report of being able to perform his job, but of 
being easily startled and feeling stressed.  It also contains 
his report of having flashbacks whenever reading VA 
Compensation and Pension examination reports for PTSD at his 
job.  His review of these VA examination reports at work is 
notably one of the psychosocial stressors found on the 1997 
VA examination report.  Such symptomatology clearly 
represents an occasional decrease in the veteran's work 
efficiency.  Code 9411.

Factors of the veteran's social impairment are evident in his 
report of decreased social activities such as golfing and 
shopping, and of not liking crowded places.  Factors also 
include the veteran's report of not having company except for 
his immediate family-his daughter and granddaughter.  Other 
factors involving the veteran's social and occupational 
impairment include his feelings of anxiousness and 
depression.  He also reported having continuous sleep 
problems manifested by decreased sleep, nightmares and having 
a tendency to roam the house.  His GAF score of 62 is 
reflective of some difficulty in social and/or occupational 
functioning while recognizing that he functions pretty well, 
with some meaningful relationships.  See The Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, DSM-IV (1994).  
Findings supportive of this score at the 1997 VA examination 
include that fact that the veteran was well groomed, 
cooperative, had good eye contact and reported going to 
restaurants once or twice a week.  With this said, such 
evidence of the veteran's satisfactory functioning does not 
negate his entitlement to a 30 percent evaluation, but rather 
is consistent with the criteria for a 30 percent evaluation.  
Code 9411. 

Resolving all reasonable doubt in the veteran's favor, his 
reported PTSD symptomatology and GAF score are reflective of 
occupational and social impairment with occasional decrease 
in work efficiency.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.21.  

Just as the evidence noted above supports a 30 percent 
evaluation for the veteran's PTSD, it does not support an 
evaluation higher than 30 percent.  This is so in view of 
findings in 1997 that the veteran had an appropriate affect, 
an intact memory to recent, remote and immediate events, good 
judgment, and intact abstract thinking.  These findings are 
simply not consistent with the criteria for a 50 percent 
evaluation.  Code 9411.

Inasmuch as the 30 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson 
v. West, 12 Vet. App. at 126.


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
the law and regulations governing payment of monetary 
benefits.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

